DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang (KR 101188862 – reference provided by applicant, English translation of description provided.) in view of Aviv (US 9629762)
Claim 18;
Bang teaches a conveyance for surmounting an obstacle (Fig. 6) including: a seat 20; a first ground engaging arrangement 230; a second ground engaging arrangement 250; the first and second ground engaging arrangements being operable to move in an alternating sequence (Fig. 15) of movements to enable the conveyance to surmount the obstacle; the conveyance being statically balanced alternately by one then the other of the ground engaging arrangements throughout the sequence of movements (Fig. 15); 
Aviv teaches a conveyance for surmounting an obstacle (Fig. 7b) including: a first ground engaging arrangement (Fig. 6, 14 – one of either side); a second ground engaging arrangement (Fig. 6, 16 – the other corresponding side); the first and second ground engaging arrangements being operable to move in an alternating sequence (Fig. 7A-I) of movements to enable the conveyance to surmount (Fig. 7C) the obstacle; the conveyance being statically balanced alternately by one then the other of the ground engaging arrangements throughout the sequence of movements (Fig. 7C); each ground engaging arrangement including a forwardly disposed portion 14 and a rearwardly disposed portion 16 which are spaced apart from one another (Fig. 7); and each ground engaging arrangement further includes an obstacle accommodating region (-region 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the powered wheels of Aviv with the obstacle mounting provisions of Bang to allow for dynamic movement while the vehicle is suspended. This would provide for the obvious benefit of leveling a vehicle to improve operator safety and comfort. (Col. 3, Lines 45-51; Col. 4, Lines 23-34) 
Claim 19;		
Bang as modified teaches the forwardly disposed portion and the rearwardly disposed portion of at least one of the ground engaging arrangements are spaced apart from one another by being mounted at opposite ends of a beam.
Claim 20;
Bang as modified teaches the beam is curved.
Claim 21;
Bang as modified teaches the first and second ground engaging arrangements are joined to a rotating linkage which effects the alternating sequence of movements of the ground engaging arrangements.
Claim 24;
Bang as modified teaches a conveyance apparatus (Fig. 6) with controllable legs to surmount obstacles (-via 71). Bang does not explicitly teach attitude or tilt control. 
Aviv teaches an attitude of the ground engaging arrangements is adjustable and is adjustable to tilt to compensate for travel on sloping surface. (Col. 3, Lines 52-58)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the tilt control of Aviv with the assembly of Bang to allow for better leveling ability to improve passenger comfort and safety. (Aviv, Col. 4, Lines 32-34)
Claim 25;
Bang as modified teaches a steerable conveyance with wheels. (Bang, Fig. 9, 45, ¶0028 – wheels provided by Aviv considered steerable when mounted on steerable legs)
Claim 26;
Bang as modified teaches a seat. (Bang, 20)
Claim 29; 
Bang as modified teaches the conveyance is operable to adopt a range of different operating heights. (Bang, ¶0053)
Claim 30;
Bang as modified teaches the conveyance is controllable to adopt a range of differently sized footprints. (Bang, Fig. 6 & 7 – legs operable to extend and retract) 
Claim 31; 
Bang as modified teaches a conveyance system which is adjustable to tilt to compensate for travel on sloping surface. 
Claim 32;
Bang teaches a conveyance that is capable in surmounting obstacles (Fig. 6). Bang does not explicitly disclose the vehicle is substantially symmetrical about a center 
Aviv teaches is substantially symmetrical about a center line parallel to a direction of travel of the conveyance. (Fig. 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively a symmetrical structure as taught by Aviv with the conveyance of Bang to allow for a balanced vehicle.

Claims 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (KR 101188862 – reference provided by applicant, English translation of description provided.) in view of Aviv (US 9629762) and in further view of Krasowski (US 9726268)
Bang as modified teaches a rotating linkages 230/250 that are associated with a chassis 100. Bang does not teach the rotating linkage includes at least one epicyclic gearset which is associated with a chassis of the conveyance and another epicyclic gearset which is associated with at least one of the ground engaging arrangements.
Krasowski teaches a rotating linkage includes the rotating linkage includes at least one epicyclic gearset (Fig. 1) which is associated with at least one of the ground engaging arrangements. (Col. 1, Lines 44-50 – ‘legs’ are mounted on driven components)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the epicyclic gear set of Krasowski with the of rotating linkages of Bang to reduce stress on vehicle components and improved vehicle mobility. (Krasowski, Col. 1, Lines 51-60)

Claims 27 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (KR 101188862 – reference provided by applicant, English translation of description provided.) in view of Aviv (US 9629762) and in further view of Miyagawa (JP 2012161456 – English translation of description provided.)
Bang as modified teaches a main drive wheel. (Bang, 55)
Miyagawa teaches a pair of manually propelled removable wheels. (Fig. 1, 13) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the removable drive wheel of Miyagawa in place of the drive wheel of Bang to allow for a smaller cross section to improve transport. (Miyagawa, ¶0001)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of seated conveyance structures of merit are cited on the PTO-892 for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611